Title: From George Washington to Brigadier General James Mitchell Varnum, 14 February 1779
From: Washington, George
To: Varnum, James Mitchell

D. sir
Head Quarters Middlebrook 14th Febry 1779

I received your favor of the 29th Ultimo.
It is no easy matter, and always requires great efforts of judgement, to extinguish a general spirit of complaint, without punishing the principal offenders; for soldiers are restrained, more by fear, than by argument; by severe and well timed example, than by cool and lenient measures.
I could wish there were no reasons to suppose that the soldiers have drawn encouragement, from the sentiments, or unguarded expressions of their officers; and that officers having a sense of the duty they owe their country, would endeavour to accommodate the minds of the soldiery to the circumstances of the times. That mutinous spirit which some corps have lately discovered, averse from order, and subordination, must be extinguished by every means in our power, and punishments enforced proportionate to the nature and consequences of the crime. As in the late case, I will not doubt your exertions, should such licentiousness ever again make its appearance.
The troops which you mentioned, have arrived at New-york. I am sir Your most hble servt
Go: Washington
